

117 S591 IS: Background Check Completion Act of 2021
U.S. Senate
2021-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 591IN THE SENATE OF THE UNITED STATESMarch 4, 2021Mr. Blumenthal (for himself, Mr. Murphy, Mr. Durbin, Mr. Van Hollen, Mrs. Feinstein, Ms. Warren, Mr. Markey, Mr. Wyden, Mr. Casey, Mr. Reed, Mr. Whitehouse, Ms. Baldwin, Ms. Duckworth, Ms. Klobuchar, Ms. Hirono, Mr. Brown, Mr. Coons, Mr. Menendez, Mr. Cardin, Mr. Kaine, Mr. Leahy, Mr. Booker, Mrs. Gillibrand, Ms. Smith, Mr. Heinrich, and Mr. Sanders) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo prohibit firearms dealers from selling a firearm prior to the completion of a background check. 1.Short titleThis Act may be cited as the Background Check Completion Act of 2021.2.Completion of background checksSection 922(t)(1)(B) of title 18, United States Code, is amended—(1)by striking (i);(2)by striking ; or and inserting ; and; and(3)by striking clause (ii).